211 Ga. 25 (1954)
83 S.E.2d 594
BEARD
v.
CITY OF ATLANTA.
18670.
Supreme Court of Georgia.
Argued July 14, 1954.
Decided September 13, 1954.
F. L. Breen, for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, Henry L. Bowden, Ralph C. Jenkins, Martin McFarland, contra.
HAWKINS, Justice.
The exception here is to the refusal of the trial judge in the superior court to sanction and allow a petition for certiorari, in a case which was tried in the Municipal Court of Atlanta, wherein an attack was made upon the constitutionality of an ordinance of the City of Atlanta designated as Chapter 7, Barbers, Sections 7.1 through 7.38, of the 1953 Code of the City of Atlanta. Held:
1. "The Court of Appeals, and not the Supreme Court, has jurisdiction of a writ of error brought to review the ruling of the superior court in refusing to grant a certiorari which sought to set aside a conviction, in the recorder's court of the City of Atlanta, of violation of an ordinance of said city. This result is not altered by the fact that the only defense presented was an attack on the constitutionality of the ordinance." Bunn v. City of Atlanta, 192 Ga. 682 (16 S. E. 2d 539).
2. The present case involves the constitutionality of an ordinance of the City of Atlanta; and since no other question is involved which under article 6, section 2, paragraph 4, of the Constitution of 1945 (Code, Ann., § 2-3704), would confer jurisdiction on the Supreme Court, it is transferred to the Court of Appeals. Loomis v. City of Atlanta, 206 Ga. 822 (58 S. E. 2d 813); Shipman v. Johnson, 210 Ga. 174 (78 S. E. 2d 515).
3. The case of Forbes v. Mayor &c. of Savannah, 160 Ga. 701 (2) (128 S. E. 806), relied on by counsel for the plaintiff in error as conferring upon this court jurisdiction of the present writ of error, was expressly overruled in Maner v. Dykes, 183 Ga. 118 (2) (187 S. E. 699).
Transferred to the Court of Appeals. All the Justices concur.